Citation Nr: 0533176	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  02-10 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder.

2.  Entitlement to service connection for hypertension, as 
secondary to service-connected diabetes mellitus.  

3.  Entitlement to an initial disability rating in excess of 
20 percent for peripheral neuropathy of the left lower 
extremity.


REPRESENTATION

Veteran represented by:	T.J. Reed, Attorney


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1969 to 
September 1970, including service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware.  

In a September 2001 rating decision, the RO, in relevant 
part, denied service connection for post-traumatic stress 
disorder (PTSD).  The veteran timely perfected an appeal of 
this determination to the Board.  On his August 2002 VA Form 
9, he requested a local decision review officer (DRO) 
hearing, which he was provided in July 2003.  In a July 2003 
rating decision, the RO, in relevant part, denied service 
connection for bipolar disorder.  As such, the issue is as 
listed on the title page.

In September 2002, the RO informed the veteran that an 
earlier effective date for service connection for diabetes 
mellitus had been denied.  The veteran submitted a notice of 
disagreement later that month.  In September 2003, the RO 
issued a statement of the case.  The veteran did not file a 
substantive appeal within 60 days to perfect his appeal.  See 
38 C.F.R. § 20.302(b) (2005).  In this regard, the Board 
notes that the veteran filed a VA Form 9 in April 2004.  The 
RO informed the veteran that his Form 9 was not timely and 
that the RO considered the claim abandoned.  The veteran did 
not thereafter dispute the timeliness of the Form 9 or the 
effective date of service connection for diabetes mellitus.  
Thus, the issue regarding an earlier effective date for 
diabetes mellitus is no longer on appeal.

Also in the July 2003 rating decision, the RO granted service 
connection for peripheral neuropathy of the left lower 
extremity and granted a zero percent evaluation, effective 
November 26, 2002.  The veteran timely perfected an appeal of 
the assigned rating.  In an August 2004 rating decision, the 
RO, in relevant part, increased the rating to 20 percent, 
effective the date of the initial grant.  The veteran has not 
indicated that he is satisfied with this rating.  Thus, the 
claim is still before the Board.  See AB v. Brown, 6 Vet. 
App. 35, 38-39 (1993).  

In a September 2003 rating decision, the RO denied service 
connection for hypertension, as secondary to service-
connected diabetes mellitus.  The veteran timely perfected an 
appeal of this determination.  

As noted above, the veteran submitted a VA Form 9 in April 
2004.  He indicated that he wished to appear at a hearing 
before a member of the Board at the RO.  The veteran did not 
indicate for which issue(s) he was filing the Form 9.  
However, in an October 2004 VA Form 9, specific to the issues 
regarding hypertension and peripheral neuropathy of the left 
lower extremity, the veteran indicated that he did not want a 
Board hearing.  As for the issue regarding a psychiatric 
disorder, to include PTSD, as noted above, the veteran 
requested, and was provided a DRO hearing; however, he did 
not request a Board hearing.  Furthermore, he has not since 
requested a Board hearing for any issue on appeal.  Thus, the 
Board finds that there is no pending request for a Board 
hearing with respect to any issue on appeal.  

Furthermore, the RO associated the April 2004 VA Form 9, 
including the request for a Board hearing, with the issue of 
an earlier effective date for diabetes mellitus, an issue 
that is no longer on appeal.  Moreover, the veteran has not 
indicated that the Form 9 related to an issue on appeal, 
further supporting the Board's finding that there is no 
pending hearing request.  

The issue of entitlement to service connection for a 
psychiatric disorder, to include post-traumatic stress 
disorder, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Hypertension was not shown in service or within one year 
thereafter, and is not shown to be related to any incident of 
service or service-connected diabetes mellitus.

2.  Since November 26, 2002, the veteran's peripheral 
neuropathy of the left lower extremity has been manifested by 
no more than moderate incomplete paralysis.


CONCLUSION OF LAW

1.  Hypertension was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred 
therein, and it is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2005).

2.  The criteria for a disability rating in excess of 20 
percent for peripheral neuropathy of the left lower extremity 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.124a, Diagnostic Code 8520 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the veteran was not provided a proper VCAA 
notice letter prior to the initial AOJ decisions.  In an 
analogous case, the United States Court of Appeals for 
Veterans Claims (Court) acknowledged in Pelegrini that where 
the § 5103(a) notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice.  Rather, the veteran has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, supra at 120.  

After review, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
Although proper notice was provided to the veteran after the 
initial AOJ adjudications, the veteran has not been 
prejudiced thereby.  The content of the May 2004 notice 
letter essentially complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The May 2004 letter informed the veteran of 
the information and evidence necessary to substantiate a 
claim for service connection for disorders arising as 
complications from service-connected diabetes mellitus and a 
claim for a higher rating.  The letter also informed him of 
his and VA's duties in obtaining evidence, and specifically 
asked him to send any evidence in his possession that 
pertains to his claims.  

In addition, VA provided the veteran with a copy of the 
appealed July 2003 and September 2003 rating decisions, 
October 2004 statement of the case (SOC), and August 2005 
supplemental statement of the case (SSOC).  These documents 
provided notice of the law and governing regulations, 
including the provisions of 38 C.F.R. § 3.310 pertaining to 
secondary service connection, as well as the reasons for the 
determinations made regarding his claims.  By way of these 
documents, he was also specifically informed of the 
information and evidence previously provided to VA or 
obtained by VA on his behalf.  

The Board notes that the May 2004 letter did not specifically 
address hypertension.  The Board observes, however, that the 
letter addressed claims for disorders due to the veteran's 
service-connected diabetes mellitus and specifically informed 
him of the information and evidence needed to substantiate a 
claim for service connection.  As the veteran's claim of 
entitlement to service connection for hypertension is based 
on his service-connected diabetes mellitus, the Board finds 
that the May 2004 letter provided adequate notice.  In 
addition, as noted above, the October 2004 SOC specifically 
provided notice of the regulations with respect to secondary 
service connection claims.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of service 
medical and personnel records, post-service VA and private 
medical records, and statements made by and on behalf of the 
veteran in support of his claims.  

Not only has the veteran been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  

II.  Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2005).  

Service connection may also be awarded for a chronic 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a chronic disease manifests itself 
during service (or within the presumptive period) but is not 
identified until later and there is a showing of continuity 
of symptomatology after discharge.  38 C.F.R. § 3.303(b) 
(2005); see 38 C.F.R. §§ 3.307, 3.309 (2005).  

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2005).  Further, 
a disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

If cardiovascular disease, including hypertension, manifested 
to a degree of 10 percent or more within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Hypertension, as Secondary to Service-Connected Diabetes 
Mellitus

The veteran contends, in essence, that his hypertension is 
due to service-connected diabetes mellitus.  

A November 2002 letter from Dr. Chakkaravarthi of VA reflects 
that, secondary to diabetes mellitus, the veteran is being 
treated for hypertension.  

A May 2003 memo from Dr. Santram, also of VA, states that 
hypertension is not caused by diabetes mellitus.

An August 2003 memo from Dr. Ochs, a VA physician 
coordinator, states that diabetes does not cause hypertension 
but it is well known that the two conditions often occur 
together.  Dr. Ochs adds that this has been referred to in 
the literature as syndrome X and it is a very common finding.  
Dr. Ochs concludes that, while we may not be able to say that 
diabetes caused the veteran's hypertension, it is likely that 
the two conditions are causally related.

After review, the Board finds that the veteran's hypertension 
is not related to his service-connected diabetes mellitus.  
In this regard, the Board acknowledges Dr. Chakkaravarthi's 
opinion that the veteran has hypertension secondary to 
diabetes.  However, two other doctors, Drs. Santram and Ochs, 
opined that hypertension is not caused by diabetes.  
Furthermore, Dr. Ochs explained his opinion, whereas Dr. 
Chakkaravarthi did not provide any rationale.  Moreover, Dr. 
Ochs' explanation even indicates the basis for Dr. 
Chakkaravarthi's incorrect opinion, that the two conditions 
often occur together in what is known as syndrome X.  Thus, 
the Board finds the opinion of Dr. Ochs to be most probative 
as he provided a rationale for his opinion and because he had 
an opportunity to review the veteran's claims file, which 
included the prior opinions of Drs. Chakkaravarthi and 
Santram.

The Board notes Dr. Ochs' statement that it is likely that 
the two conditions are causally related, indicating that 
hypertension and diabetes may share a common cause.  The 
Board observes, however, that he explicitly stated that 
diabetes does not cause hypertension.  The Board further 
observes that Dr. Ochs does not specifically relate the 
veteran's hypertension to service.  As such, despite the fact 
that the veteran has been granted service connection for 
diabetes mellitus based on the presumption that he was 
exposed to Agent Orange, Dr. Ochs does not opine that the 
veteran's hypertension is due to such exposure.  In this 
regard, the Board observes that to date the Secretary of VA 
has not indicated that hypertension is a disorder related to 
Agent Orange exposure.  See 38 C.F.R. § 3.309.  

The fact that the veteran is not entitled to the service 
connection on a secondary basis does not preclude an 
evaluation as to whether the veteran is entitled to service 
connection on a direct basis or entitled to presumptive 
service connection for a chronic disease.  Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).

Service medical records are negative for any complaint, 
treatment, or diagnosis of hypertension.  Indeed, a September 
1970 separation examination report reflects a blood pressure 
of 120/70 and normal cardiac findings.  

Post service, August 1986 and March 1987 private 
hospitalization reports contain no mention of hypertension.  
In this regard, both reports reflect a normal physical exam.  
The earliest report of record is a VA mental health clinic 
note dated May 1999, which falls well outside of the 
presumptive one-year period for chronic diseases under 38 
C.F.R. § 3.307.  The Board notes that an April 2003 VA 
examination report reflects the veteran's reported history of 
being diagnosed with hypertension at least 10 years ago.  The 
Board observes that, even if the Board were to accept an 
onset date of April 1993, or even April 1990, it would still 
fall outside of the presumptive period under 38 C.F.R. § 
3.307.  Moreover, the Board points out that the medical 
evidence of record fails to show that he had hypertension 
during service or within one year after discharge.

The above evidence shows that the veteran's hypertension is 
not related to his service-connected diabetes mellitus and 
that it was not present during service or first manifested to 
a compensable degree during the one-year presumptive period 
following discharge.  See 38 C.F.R. §§ 3.303, 3.307(a)(3), 
3.309(a).  Accordingly, service connection on a secondary, 
direct, or presumptive basis is not warranted.

The Board acknowledges the veteran's contentions that his 
hypertension is related to service-connected diabetes 
mellitus.  The Board observes, however, that he, as a 
layperson, is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for hypertension, to include as secondary 
to service-connected diabetes mellitus.  Thus, the benefit-
of-the-doubt doctrine is inapplicable and the claim must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Initial Rating

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2005).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7 (2005).  

The veteran's entire history is reviewed when making 
disability evaluations.   See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005).  

The Board notes that this is an initial rating case, and 
consideration will be given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

Peripheral Neuropathy of the Left Lower Extremity

The veteran's peripheral neuropathy of the left lower 
extremity has been evaluated as 20 percent disabling under 
Diagnostic Code 7913-8520, 38 C.F.R. § 4.124a (2005).  The 
Board notes that the veteran's disability has been evaluated 
as a complication of diabetes mellitus (Diagnostic Code 7913 
being the code for diabetes mellitus).  

Under Diagnostic Code 8520 for paralysis of the sciatic 
nerve, the followings evaluation are assignable:

80 percent for complete paralysis: the foot dangles and 
drops, no active movement possible of muscles below the 
knee, flexion of knee weakened or (very rarely) lost;
60 percent for severe incomplete paralysis with marked 
muscular atrophy;
40 percent for moderately severe incomplete paralysis;
20 percent for moderate incomplete paralysis; and
10 percent for mild incomplete paralysis.

After review, the Board concludes that the preponderance of 
the evidence is against a finding for an initial disability 
rating in excess of 20 percent for the veteran's peripheral 
neuropathy of the left lower extremity.  In support of this 
conclusion, the Board notes the following evidence of record.

A November 26, 2002, letter from a VA doctor reflects that 
the veteran has neuropathy secondary to diabetes mellitus.

An April 2003 VA examination report reflects normal touch and 
position sense of the lower extremities but that the veteran 
cannot appreciate vibration in the feet up to the knees.  The 
diagnosis was mild peripheral sensory neuropathy.  The 
examiner noted that there is no weakness of the lower 
extremity muscles, that no atrophy of the muscles was noted, 
and that the veteran has never been diagnosed as having 
paralysis of the muscles.  

A May 2003 VA treatment note reflects strength of 5/5 and 
reflexes of 2+ in the lower extremity bilaterally.

An August 2003 VA treatment note reflects that knee extensor 
strength was in the 4+/5 range.

September and October 2003 VA treatment notes reflect 
strength of 5/5 and reflexes of 2+ in the lower extremity 
bilaterally.

Another October 2003 VA treatment note reflects that 
neurological examination of the left lower extremity revealed 
fair vibratory sense, poor dull-sharp sense, and fair muscle 
power of the ankle.  Semmes-Weinstein monofilament 
examination was positive for all tested parts of the left 
foot.  The examiner noted that diabetic foot sensation 
examination by monofilament was normal.

A December 2003 VA treatment note reflects that vibration and 
pin sensation were reduced equally in the distal legs/feet.  

A December 2003 VA statement of patient's treatment reflects 
a diagnosis of diabetic peripheral neuropathy and a remark 
that both legs and feet appear to be equally affected with 
complaints of more pain on the left side.

A February 2004 VA treatment note reflects complaints of 
chronic pain, numbness, and tingling in both feet, and 
weakness in both ankles.  Pedal pulse was 3+ bilaterally and 
monofilament examination showed decreased sensation in the 
ball of the left foot.  

A July 2004 VA examination report reflects complaints of 
numbness and pain in the feet and a tingling in the legs.  
Sensation to monofilament was absent in the feet and lower 
extremities to above the knees.  Sensation to pin prick was 
absent from the feet to the mid legs.  Sensation to cold was 
better in the legs than in the face.  Deep tendon reflexes 
were 2+ except for ankle jerks, which were absent 
bilaterally.  Plantar responses were neutral.  The impression 
was peripheral neuropathy (stocking-glove-shield sensory and 
deep tendon reflex losses and pain).  

A July 2004 VA treatment note reflects flexion of the knee to 
125 degrees bilaterally.  Strength of knee extensors was 4+/5 
with positive knee jerk but no ankle jerk.

An August 2004 VA treatment note reflects that the veteran 
has lumbar disc disease and bilateral knee degenerative joint 
disease with mild weakness bilaterally in the lower 
extremities.  

A February 2005 VA treatment note reflects that the veteran 
has a pedal pulse of 4+ bilaterally and monofilament 
examination showed decreased sensation in the ball of the 
left foot.

An April 2005 VA examination report reflects that the veteran 
has a decreased glove and stocking distribution with 
decreased sense of temperature, vibration, and proprioception 
in both feet.  Ankle reflexes were depressed bilaterally in 
the lower extremities but there was no atrophy of the lower 
extremities.  The diagnosis was diabetic polyneuropathy of 
moderate severity of all four extremities.  

A June 2005 VA treatment note reflects that the veteran was 
able to get up and walk around without any problem.  The 
impression was chronic pain from diabetic neuropathy and 
degenerative joint disease.

An August 2005 VA treatment note continues to reflect that 
the veteran has a pedal pulse of 4+ bilaterally and decreased 
sensation in the ball of the left foot.

The above evidence shows that the veteran's peripheral 
neuropathy of the left lower extremity has been manifested by 
no more than moderate incomplete paralysis of the sciatic 
nerve.  In this regard, the Board notes the April 2003 VA 
examination report describing his disorder as mild, and 
reflecting no weakness or atrophy of the lower extremity 
muscles.  The Board also notes the April 2005 VA examination 
report describing his disorder as of moderate severity, and 
likewise reflecting no atrophy of the lower extremities.  

In addition, the Board notes the July 2004 VA treatment note 
showing flexion of the knee to 125 degrees bilaterally.  
Furthermore, the Board notes that the veteran's strength in 
the lower extremities has ranged from 4+ to 5/5.  Similarly, 
the Board notes the assessment of mild weakness bilaterally 
in the lower extremities in the August 2004 VA treatment 
note.  Lastly, the Board notes the June 2005 VA treatment 
note showing that the veteran was able to get up and walk 
around without any problem.

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's peripheral neuropathy of the 
left lower extremity.  After review, however, the Board 
observes that no other diagnostic code provides for a higher 
rating.  

Furthermore, the Board has considered whether the veteran's 
peripheral neuropathy of the left lower extremity presents an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2004); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  In this regard, the Board notes that the 
veteran's disability has not been shown objectively to 
interfere markedly with employment (i.e., beyond that 
contemplated in the assigned ratings), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for a disability rating in excess of 20 
percent for the veteran's disability.

The Board notes that there appears to be no identifiable 
period of time since the effective date of service connection 
during which the veteran's disability was more than 20 
percent disabling.  Thus, "staged ratings" are inapplicable 
to this case.


ORDER

Service connection for hypertension, to include as secondary 
to service-connected diabetes mellitus, is denied.  

An initial disability rating in excess of 20 percent for 
peripheral neuropathy of the left lower extremity is denied.  


REMAND

The veteran contends, in essence, that he has a psychiatric 
disorder, to include PTSD, that was incurred in or aggravated 
by service.  

In a March 2003 statement, the veteran stated that he arrived 
in Vietnam on or about August 10, 1969, and that Cam Rahn Bay 
was hit hard by enemy fire.  In an October 2003 statement, he 
clarified that the enemy fire consisted of mortar, rocket, 
and small arms fire.  He added that he was not assigned to a 
unit at that time.  Due to a discrepancy in dates provided by 
the veteran, the RO did not attempt to verify this stressor.

The veteran's service personnel records show that he was in 
Vietnam from August 22, 1969, to September 11, 1970.  Prior 
to being enroute to Vietnam, he was at Fort Jackson attached 
to the following unit: Co C 14th Bn 4 BDE.  On August 24, 
1969, the veteran was further assigned from Transient 
Detachment to 101st Replacement Detachment.  Then, on 
September 4, 1969, he was assigned to the following unit: HHC 
1st Bn (AMBL) 506th Inf.  The records clarify that he was 
with the 101st Airborne Division (Airmobile).  

After review, the Board observes that the RO should attempt 
to verify the veteran's claimed stressor using his unit as 
reflected in his service personnel records through all 
available sources, to include contacting United States Armed 
Services Center for Research of Unit Records (USASCRUR).  The 
RO should document its efforts and, if such efforts are 
unsuccessful, the RO should so inform the veteran and advise 
him to submit alternate forms of evidence to support his 
claim of entitlement to service connection for PTSD, in 
compliance with the notification requirements in Dixon v. 
Derwinski, 3 Vet. App. 261, 263-64 (1992).  

If the stressor is verified, the RO should schedule the 
veteran for a VA psychiatric examination to determine whether 
he has PTSD due to the verified stressor.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Attempt to verify the veteran's 
claimed stressor through all available 
sources, to include contacting the 
USASCRUR at 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197.  Inform 
USASCRUR that the veteran served in 
Vietnam from August 22, 1969, to 
September 11, 1970, that prior to arrival 
in Vietnam he was with Co C 14th Bn 4 BDE 
(assigned to 101st Transient Detachment), 
and that he was later assigned to HHC 1st 
Bn (AMBL) 506th Inf.  Provide USASCRUR 
with copies of the veteran's service 
personnel records showing his service 
dates, duties, and units of assignment 
during his service in Vietnam.  Advise 
USASCRUR that the alleged stressor is 
that on August 22, 1969, he was stationed 
at Cam Rahn Bay when it suffered mortar, 
rocket, and small arms fire.  

The RO should document in the claims file 
its efforts to obtain this verification.  
If referral to USASCRUR or other 
pertinent sources is to no avail, the RO 
should so notify the veteran and advise 
him to submit alternate forms of evidence 
to support his claim of service 
connection for PTSD.  The RO should 
advise the veteran that such alternate 
forms of evidence can include statements 
from fellow servicemen (including their 
names, dates of service and unit 
assignments) attesting to the incurrence 
of the claimed stressor.

2.  If the stressor is verified, the RO 
should schedule the veteran for a VA 
psychiatric examination to determine the 
nature, extent, and etiology of any 
psychiatric disorder found.  The 
veteran's claims file, to include a copy 
of this remand, should be made available 
to and reviewed by the examiner.  The 
examination report should reflect that 
such review was accomplished.  All 
indicated tests should be performed and 
all findings should be reported in 
detail.  Based on the results of the 
examination and a review of the claims 
file, the examiner is asked to address 
the following questions:

(i)  Does the veteran satisfy the 
criteria for a diagnosis of PTSD?

(ii)  If PTSD is demonstrated, the 
examiner is asked to identify the 
stressor(s) that caused the veteran's 
PTSD and to specify the evidence relied 
upon to support the diagnosis.

3.  After completing any necessary 
development, the RO should readjudicate 
the issue of entitlement to service 
connection for a psychiatric disorder, to 
include post-traumatic stress disorder.  

4.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


